Opinion by
Orlady, J.,
The decree refusing the appellant’s application for license to sell liquors at retail is as follows: “And now, April 15, 1898, *641refused. Married woman and husband own the property.” The petition disclosed a good reason for the decree, viz : “ 4. That the name of the owners of the premises for which a license is desired are Abram Frank and S. W. Friedman, but that there has been a sheriff’s sale of the interest of Myer Rosenthal in the premises to-which she is advised and believes carries no title.”
The petitioner does not declare that she has any right to the possession of the premises which she describes as of doubtful title. Moreover it does not appear that the sole reason for refusing the license was the fact that the applicant was a married woman.
The decree is affirmed.